El Juez Asociado Sr. Fig-ueras,
emitió la opinión del Tribunal.
Don Pedro Regalado Gonce, con una certificación de ins-cripción á su favor de la posesión de una finca rústica, situada en el barrio de Piñales, término municipal de Añasco, com-puesta de treinta cuerdas más ó menos, y con las diligencias de requerimiento vencido y lieclio á Don Francisco Mendez para que en el término de treinta dias desocupase la finca, es-tableció aquél, ?mte la Corte de Mayagüez, juicio de desahucio, en 31 de Marzo de 1903, bajo el fundamento de que Mendez posee en precario dicha finca que el actor hubo por compra á Don José R. Pesante.
Se convocó á las partes á una comparecencia y en ella el demandado Mendez se opuso á la demanda y en su conse-cuencia, en el traslado que se le confirió, alegó los hechos y fundamentos de derecho que creyó oportunos, negando ro-tundamente la base de la demanda, puesto que no tiene en pre-cario la finca de que se trata.
1. — Del exámen detenido de la prueba resulta que la Socie-dad Mercantil de Añasco, Sucesores de Antonio Diez, demandó en juicio verbal civil á la Sucesión de Don 'Juan Pablo Crespo, por una deuda contraida por éste, ascendente á 199 pesos 35 centavos, y seguido el juicio por todos sus trámites, se dictó sentencia favorable al actor, el 18 de Setiembre de 1895, y consentida ya por la Sucesión deudora, ésta, dos dias despu.es, ó sea el 20 de Setiembre, vendió por escritura pública la finca á Don José R. Pesante, quien en la via de apremio interpuso una tercería de dominio, que se declaró sin lugar en ambas ins-tancias, por el fundamento de que donde'hay deudas no hay herencia, y en tal concepto los herederos no declarados no podían vender bienes que pertenecían á Don Juan Pablo Crespo, en perjuicio de la deuda que éste contrajo con los Sucesores de Antonio Diez.
2. — Se embargó luego la finca en cuestión que remató dicha *547sociedad acreedora, quien después de llenar todos los requisi-tos legales y de requerir á la Sucesión deudora para el otor-gamiento de la correspondiente escritura, la otorgó por la re-beldía de la Sucesión demandada el Juez Municipal de Añasco, á favor de dicha Sociedad, con fecha 24 de Mayo de 1897.
3. — Dueños ya Sucesores de Antonio Diez de la finca en cuestión, por la venta judicial de que se ha hecho mérito, y extinguida dicha Sociedad mercantil y encargados de su liqui-dación los Señores Diez y Arrarás, pagaron é^tos las contri-buciones de Julio á Diciembre de 1901 y de Enero á Junio d.e 1902, y por documento extrajudicial de 26 de Junio de 1899, vendieron la finca- de que se trata á Don Francisco Mendez, que es hoy el demandado, por la cantidad de 1,000 pesos de moneda provincial, entregando á cuenta parte del precio y el resto se convino en pagarlo el comprador en plazos sucesivos. Se reconoció por las partes la autenticidad de to-dos los documentos presentados.
Declararon también varios testigos cuyas declaraciones no revisten importancia acompañándose testimonio de un acta de posesión á favor de Gonce. En Io. de Julio de 1903 se dictó sentencia por la Corte de Mayagüez declarando sin lugar el desahucio solicitado, por no haberse justificado el precario alegado como fundamento de la demanda.
Don Pedro R. Gonce apeló de esta sentencia y en virtud de ese recurso admitido se personó á su nombre en esta Corte Suprema el abogado Don Santiago B. Palmer, quien evacuó el trámite de instrucción, y señalado dia para la vista sola-mente compareció en dicho acto la representación de la parte apelada, que informó oralmente lo que creyó conducente á su derecho en apoyo de la sentencia recurrida.
Con el estudio de todos esos antecedentes se llega á la conclusión, como afirma la sentencia recurrida, que no se ha acreditado que el demandado Mendez posea la finca por actos tolerados del demandante Gonce, ó de su causante Don José R. Pesante, y antes al contrario, aparece que Mendez posee *548por título de compra y hay que tener en cuenta que, como dice la sentencia del Tribunal Supremo de España de 8 de Abril de 1897, no es un juicio de desahucio el adecuado para hacer declaraciones de derecho más ó menos controvertibles, de-biendo limitarse en él los Tribunales á examinar y resolver la procedencia de la acción ejercitada en relación con la persona que es objeto de desahucio, pudiendo servir el título que á su vez ostenta el demandante para demostrar, en otro juicio, la falta de derecho del demandado, pero no para desvirtuar la situación de hecho respecto de las partes.
Supuesta 'esta situación, es improcedente el desahucio que se solicita por Don Pedro R. tronce fundado en el número 3 del artículo 1563 de la antigua Ley de Enjuiciamiento Civil, toda vez que no se ha justificado el precario.
Por las razones aducidas en la sentencia recurrida, y por las consideraciones expuestas, somos de. opinión que se con-firme la sentencia apelada, con las costas del recurso á la parte apelante..

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Asocia-dos, Hernandez, MacLeary y Wolf.